Citation Nr: 1411697	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus of the bilateral feet. 

2.  Entitlement to service connection for pseudofolliculitis barbae. 

3.  Entitlement to a higher initial rating for seborrheic dermatitis evaluated at 10 percent prior to June 13, 2012.

4.  Entitlement to a higher rating for seborrheic dermatitis evaluated at 60 percent from June 13, 2012.

5.  Entitlement to service connection for a disability of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 1982 to October 1982, and additional periods of active duty from February 1991 to July 1991, from October 1993 to April 1998, and from January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was remanded by the Board in August 2010 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a Travel Board hearing on his July 2012 substantive appeal.  He withdrew this request, in writing, in January 2014.

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus, which was noted upon entrance into the Veteran's second period active duty, was not aggravated by as a result of military service.

2.  Pseudofolliculitis barbae is of service origin.

3.  Prior to June 13, 2012, the Veteran's seborrheic dermatitis was not shown to have affected at least 20 percent of exposed body areas, or at least 20 percent of the total body area; and systemic therapy such as corticosteroids and immunosuppressive therapy were not prescribed.

4.  From June 13, 2012, the Veteran's seborrheic dermatitis was shown to affect more than 40 percent of exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

3.  Prior to June 13, 2012, the criteria for a rating in excess of 10 percent for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2013).

4.  From June 13, 2012, the criteria for a rating in excess of 60 percent for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim for service connection for pseudofolliculitis barbae, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With respect to the claim for service connection for pes planus, a May 2005 letter satisfied the duty to notify provisions prior to the initial adverse adjudication of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case which cures any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The appeal for a higher rating for seborrheic dermatitis arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

There has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, Social Security Administration records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.  VA examinations were in May 2004, May 2006, and in June 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  


II. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which a preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also, 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Pes Planus

The Veteran asserts that he has pes planus that is related to his military service.  

The condition of pes planus was not noted upon entrance during the Veteran's initial period of ACDUTRA that began in May 1982, or his period of active duty that began in February 1991.  Service records do not reflect any complaint, finding, or diagnosis of this condition during these periods of service.

The condition of pes planus was, however, noted upon entry into active duty in October 1993.  The examiner who conducted the Veteran's enlistment examination in September 1993 checked a box in the first page of that report indicating the presence of an abnormality of the feet on clinical evaluation.  On the second page of that report, the examiner noted "pes planus, moderate asymptomatic" under a heading entitled "summary of defects and diagnoses."  A separation examination report is not of record.

A periodic physical examination conducted in July 1998, several months after the Veteran's period of active duty, contains a notation of 'moderate asymptomatic pes planus.'  

Post-service VA medical records show the Veteran complained of painful flatfeet in May 2005.  A September 2005 treatment record shows the Veteran was found to have "severe pes planus" and was given inserts for his shoes.  The record indicates that the Veteran had not previously received any shoe inserts or arch supports.  The diagnosis was pes planus with pronation and fasciitis.

The Veteran was afforded a VA examination of the feet in March 2013.  The Veteran reported that he did not seek medical attention for his feet while in the military.  He reported that he just "dealt with it" and that his feet "did ok" as long as he was wearing his boots.  He also reported that his feet began to bother him in 2003, after he left the military.  The examiner indicated that he had reviewed the claim file.  The examiner noted that pes planus was first diagnosed in 1993.  The examiner also noted the first post-service complaint of flat feet was in September 2005.  The examiner acknowledged the Veteran's history, but opined that based upon the Veteran's history and a review of the service treatment and clinical records, it is less likely as not that the Veteran's pre-existing pes planus was permanently aggravated or worsened by his military service.  

As pes planus was noted upon entry into the period of active duty in October 1993, although apparently not symptomatic at the time, the Board finds that it pre-existed entry into service.  Therefore, the presumption of soundness does not apply.  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The competent evidence of record shows that the Veteran's pes planus did not increase in severity during his period of active duty service that was from October 1993 to April 1998.  The service treatment records do not show complaints of or treatment for pes planus, and the Veteran acknowledged that he did not receive any treatment for this condition.  To the extent that the Veteran now reports that he "just dealt with it," a VA examiner considered this, reviewed the evidence of record and still provided a medical opinion that the pre-existing pes planus was not permanently worsened as a result of service.  There is no other medical opinion to the contrary.  Moreover, the examiner's opinion is consistent with the evidence of record, namely, the July 1998 periodic physical examination, which indicated the presence of moderate asymptomatic pes planus even after the Veteran's period of active duty.  The Veteran's vague report of dealing with symptoms of pes planus in service and after service, although capable of lay observation, is outweighed by the competent medical evidence (i.e. the VA opinion) which indicated no permanent worsening occurred as a result of service.

As aggravation may not be conceded where the pre-existing disability underwent no increase in severity during service; service connection for pes planus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pseudofolliculitis Barbae

The Veteran seeks service connection for pseudofolliculitis barbae.

The condition of pseudofolliculitis barbae was not noted upon entrance during the Veteran's initial period of ACDUTRA that began in May 1982, or his period of active duty that began in February 1991.  Service records do not reflect any complaint, finding, or diagnosis of this condition during these periods of service.

The condition of pseudofolliculitis barbae was noted upon entry into active duty in October 1993.  The examiner who conducted the Veteran's enlistment examination in September 1993 checked a box in the first page of that report indicating the presence of an abnormality of the skin on clinical evaluation.  On the second page of that report, the examiner wrote "folliculosis-face," under a heading entitled "summary of defects and diagnoses."  The Veteran received treatment for pseudofolliculitis barbae several times during this period of service, and was given a profile against shaving for his entire period of service.

Post-service VA records show diagnoses of and treatment for pseudofolliculitis barbae.

In his July 2012 substantive appeal (VA Form 9), the Veteran asserted that he did not shave prior to basic training.  He reported that now every time he shaves, he must take special precautions to prevent excessive burning and bumps.  

At a VA examination in June 2012, an examiner opined, in pertinent part, that given the natural history of pseudofolliculitis barbae in the black male population, it is at least as likely as not that the initial onset of the Veteran's pseudofolliculitis barbae was during his period of basic training when he began shaving.

Given the competent medical evidence regarding the initial onset of the Veteran's pseudofolliculitis barbae as during his first period of active duty; the evidence of treatment received for this condition during a period of active duty, which is consistent with a worsening of any pseudofolliculitis barbae that may have pre-existed that period of service; the objective medical evidence of a current diagnosis and treatment for pseudofolliculitis barbae; and the Veteran's competent lay statements and indicating recurrent symptoms since service, the Board finds that service connection is warranted for pseudofolliculitis barbae.


III. Higher Rating

The Veteran seeks higher ratings for his service-connected seborrheic dermatitis.

The RO awarded service connection for seborrhea, tinea on the trunk (claimed as body rash) in an August 2004 rating decision.  An initial 10 percent disability evaluation was assigned under 38 C.F.R. § 4.118, DCs 7899-7806, effective September 4, 2003.  

In a July 2012 rating decision, while the appeal was still pending, the RO increased the disability rating for seborrheic dermatitis (previously referred to as seborrhea, tinea on the trunk) to 60 percent, effective June 13, 2012.   
 
Seborrheic dermatitis is not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  It is thus rated, by analogy, under 38 C.F.R. § 4.118, DC 7806 (in effect prior to October 23, 2008).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides:

Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.

Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.

Or, rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 2002).

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708 -54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in October 2003.

Service treatment records show treatment for skin problems.

At a May 2004 VA examination, the Veteran reported that he had been given Nizoral cream, selenium-sulfide shampoo, and Derma-Smoothe oil for his scalp dermatitis, which had been very helpful.  He reported that he was given triamcinolone cream for the rash on his body and he used that with good results.  On physical examination, the Veteran's scalp, face, back, and chest were clear without any lesions.  

At a May 2006 VA examination, the Veteran denied any previous treatment with light, UVB or PVB therapy.  He reported that he had found an over-the-counter product, a scalp and skin conditioner, which worked very well for him.  He stated that if he stopped using this product, his lesions return to his face, ears, neck, scalp, and upper back within days.  The nasal labial folds of his face were also affected.  The Veteran explained that with treatment his lesions "heal down and disappear within a week without evidence of alopecia or scarring," but if not treated, they do not resolve.  On physical examination there were no apparent lesions.  The examiner noted that there was no rash and the scalp was easily visualized because the Veteran's head was shaved.  Integument of the Veteran's face, neck, chest, and back was healthy-appearing, supple, and clean.  

VA outpatient treatment records show the use of triamcinolone acetonide, hydrocortisone, and salicylic acid/sulfur shampoo for this skin condition.  An October 2008 treatment note shows the Veteran was observed with scaling hyperpigmented round patches on his extremities.  There were non-scaling slightly elevated elliptical to round lesions of varying size on his face and scalp.  The clinician prescribed topical steroids.

At a June 2012 VA examination, the examiner noted that the Veteran's dermatitis had been treated with topical corticosteroids on a constant or near-constant basis during the past 12 months.  The report indicates that systemic corticosteroids or other immunosuppressive medications were not used.  On physical examination, the dermatitis was observed to affect between 5 percent and 20 percent of the Veteran's total body area, and greater than 40 percent of his total exposed body area.

Prior to June 13, 2012, the service-connected seborrheic dermatitis is rated 10 percent.  The criteria for a higher disability rating under DC 7806 have not been met.  The evidence during this period does not show that the dermatitis affected an area that was 20 to 40 percent of the Veteran's entire body or, 20 to 40 percent of the exposed areas, or that any systemic therapy such as corticosteroids or other immunosuppressive drugs were used for any duration during any 12-month period.  While the October 2008 treatment note shows there was involvement of the extremities, face, and scalp; it does not contain sufficient detailed information which could otherwise be used in conjunction with the applicable schedular criteria.  

From June 13, 2012, the service-connected seborrheic dermatitis is rated at 60 percent, which is the maximum available for dermatitis under the applicable diagnostic code.  The Board has considered whether other diagnostic codes are applicable.  The only rating in excess of 60 percent is under Diagnostic Code 7800, which provides a maximum 80 percent rating for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  In this case, the Veteran's seborrheic dermatitis is not the equivalent of a scar.  The evidence clearly shows that the Veteran's predominant disability is dermatitis, which is specifically contemplated in DC 7806.  Therefore, DC 7800 is not appropriate and does not provide for a higher rating in this case.

In short, the criteria for higher ratings for the service-connected seborrheic dermatitis have not been met at any time during the appeal; and higher ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria adequately contemplate the manifestations of the Veteran's service-connected seborrheic dermatitis disability.  This condition is manifested by occasionally active lesions without evidence of scarring.  Prior to June 2012, this condition involved at 5 percent but less than 20 percent of the Veteran's entire body and exposed areas affected, and after June 2012 involved greater than 40 percent of these same areas.  This condition has required no more than topical (non-corticosteroid) treatment during the entire appeal period.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disability.  Referral for consideration of extraschedular rating is not warranted.

Finally, the Board has also contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  A TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no evidence of unemployability due to the Veteran's seborrheic dermatitis disability, the question of entitlement to a TDIU is not raised.


ORDER

Service connection for pes planus of the bilateral feet is denied. 

Service connection for pseudofolliculitis barbae is granted. 

A higher initial rating for seborrheic dermatitis evaluated at 10 percent prior to June 13, 2012, is denied.

A higher rating for seborrheic dermatitis evaluated at 60 percent from June 13, 2012, is denied.


REMAND

The Veteran seeks service connection for a right wrist disability.  Further development is required before the claim is adjudicated.  

VA treatment records show complaints of right wrist pain and a reported history of an injury to the wrist during service, in August 2003.  Diagnoses in the record include right wrist sprain, extensor synovitis, and tenosynovitis.

At a VA examination in April 2013, a VA examiner indicated that he was unable to provide a nexus between any incident or occurrence in the military and the Veteran's present complaints and findings, without a diagnosis of disability.  The examiner explained that the Veteran was a "no-show" for an MRI of his wrist, and X-rays of the wrist were negative.

In a statement received in September 2013, the Veteran reported that he did appear for an MRI in March 2013, prior to the examination, and that the examiner did not consider these findings.  As the March 2013 MRI report is not in the claim file, and because the examiner stated that he is unable to provide the required nexus opinion without it, the claim is remanded for the RO to obtain a copy of this report and a supplemental opinion from the March 2013 VA examiner.

As the claim is remanded, the Veteran should identify and/or submit all records of any additional treatment received for this condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to his claimed right wrist disability.  All efforts to obtain any and all identified records must be fully documented in the claims file.  The March 2013 MRI report, and all pertinent VA treatment records from February 2014 to the present, must be added to the claim file, either physically or electronically through Virtual VA.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the nature, onset, and duration of his claimed right wrist disability.

3.  After any additional records are associated with the claim file, return the file to the examiner that provided the March 2013 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claim file must be sent to another examiner with appropriate expertise, and any necessary physical examination conducted.  All indicated studies, including an MRI, must be performed and the findings reported in detail.  The claim file must be made available to the new examiner as well.  

The examiner is to indicate whether it is at least as likely as not that any current right wrist disability (including, but not limited to right wrist sprain, extensor synovitis, and tenosynovitis) had onset during military service, or is otherwise related to service.  

If arthritis is diagnosed, the examiner must indicate whether it is at least as likely as not that such arthritis had onset within one year of the Veteran's separation from his third period of active duty (i.e., by September 2004).  

If at all possible, the examiner should indicate whether the nature of the Veteran's current right wrist disability is consistent with his reported history of a fall in August 2003.

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


